Title: To George Washington from Robert Morris, 17 August 1782
From: Morris, Robert
To: Washington, George


                  
                     Sir
                     Office of Finance 17th Augt 82
                  
                  I found it necessary, in order to get money for alleviating my distress, to sell Bills which I knew were to be negociated thro’ New York.  The remittances coming in too slowly, induced my assent to a plan for bringing out the Specie.  This was the money which I lately wrote to you about.  I am &ca
                  
                     Robt Morris
                  
               